Case 3:15-md-02670-JLS-MDD Document 1704-2 Filed 11/20/18 PageID.115735 Page 1 of
                                       2


    1   FILED UNDER SEAL – HIGHLY CONFIDENTIAL INFORMATION
        SUBJECT TO PROTECTIVE ORDER OF THE COURT
    2   BETSY C. MANIFOLD (182450)
    3   manifold@whafh.com
        RACHELE R. BYRD (190634)
    4   byrd@whafh.com
        MARISA C. LIVESAY (223247)
    5   livesay@whafh.com
        BRITTANY N. DEJONG (258766)
    6   dejong@whafh.com
        WOLF HALDENSTEIN ADLER
    7     FREEMAN & HERZ LLP
        750 B Street, Suite 2770
    8   San Diego, CA 92101
        Telephone: 619/239-4599
    9   Facsimile: 619/234-4599
   10   Interim Lead Counsel for the End Payer Plaintiffs
   11                        UNITED STATES DISTRICT COURT
   12                      SOUTHERN DISTRICT OF CALIFORNIA
   13                                               Case No.: 15-MD-2670 JLS (MDD)
   14    IN RE: PACKAGED SEAFOOD
         ANTITRUST LITIGATION                      [REDACTED] SUPPLEMENTAL
   15                                              DECLARATION OF THOMAS H.
                                                   BURT IN SUPPORT OF END
   16                                              PAYER PLAINTIFFS’ MOTION
   17                                              FOR CLASS CERTIFICATION

   18                                               (FILED UNDER SEAL)
   19
         This Document Relates to:
   20                                               DATE:       December 20, 2018
               The Indirect Purchaser End Payer     TIME:       9:00 a.m.
   21          Actions                              JUDGE:      Hon. Janis L. Sammartino
                                                    COURT:      4D (4th Floor – Schwartz)
   22
   23
   24
   25
   26
   27
   28



                                                             No. 15-MD-2670 JLS (MDD)
Case 3:15-md-02670-JLS-MDD Document 1704-2 Filed 11/20/18 PageID.115736 Page 2 of
                                       2




                    EXHIBITS 1-15

            FILED UNDER SEAL
